Citation Nr: 0401845	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a retroactive award of educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, for periods of enrollment at an educational institution 
from November 6, 2000 to March 4, 2001 and from March 10, 
2001 to June 22, 2001.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The appellant served in the United States Navy.  His dates of 
service are not of record.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO) which denied the appellant's claim of entitlement to 
certain VA educational benefits.


FINDINGS OF FACT

1.  The RO received tuition assistance authorizations showing 
that the appellant took courses at DeVry Institute from 
November 6, 2000 to March 4, 2001 and from March 10, 2001 to 
June 22, 2001.

2.  The appellant's VA Form 22-1990, Application for VA 
Education Benefits, was  received by VA on December 17, 2002.  


CONCLUSION OF LAW

The criteria for entitlement to a retroactive award of 
educational assistance benefits under chapter 30, title 38, 
United States Code for the periods from November 6, 2000 to 
March 4, 2001 and from March 10, 2001 to June 22, 2001 have 
not been met.  38 C.F.R. § 21.7131 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Preliminary matters

The Board first notes that since this case is being decided 
solely based on the application of the pertinent law to the 
undisputed facts, as fully detailed below, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 
5103A (West 2002) is not for application.  Specifically, the 
Board finds that as the material facts are not in dispute, 
there is no reasonable possibility that further assistance 
under the VCAA would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2); see also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).

The Board hastens to point out, however, that the appellant 
has been accorded ample opportunity to present evidence and 
argument in support of his claim and that he has otherwise 
been accorded all appropriate due process and appellate 
rights.  See 38 C.F.R. § 3.103 (2003).

Factual background

The material facts in this case are not in dispute.  On 
December 17, 2002, the RO received the appellant's VA Form 
22-1990, Application for VA Education Benefits.  The 
appellant indicated that he was applying for educational 
benefits under the Montgomery GI Bill - Active Duty 
educational program that permits VA to pay Tuition Assistance 
Top-up benefit.  See Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001 (Public Law 106-398).  
Attached to the claim were tuition assistance authorizations 
reflecting that the appellant took courses at DeVry Institute 
from November 6, 2000 to March 4, 2001 and from March 10, 
2001 to June 22, 2001.  

In January 2003, the RO denied the appellant's claim to 
receive the Top-up benefit retroactively on the basis that 
the applicable regulation prohibited payment of benefits 
prior to one year from the date VA received the claim.  This 
appeal followed.

Relevant law and regulations

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
Specifically, the date on which an award of educational 
assistance benefits commences is the latest of the following 
dates: (1) the date the educational institution certifies the 
enrollment; (2) the date one year before the VA receives the 
appellant's application or enrollment certification, 
whichever is later; (3) the effective date of the approval of 
the course, or one year before the date VA receives the 
approval notice, whichever is later.  38 C.F.R. § 21.7131(a) 
(2003).

Analysis

The appellant's educational benefits claim was received by 
the RO on December 17, 2002.  The award of Chapter 30 
benefits, including Top-up benefits, based on that 
application is only available for up to 12 months prior, i.e. 
conducted no earlier than December 17, 2001.  Periods of 
enrollment, which ended on March 4, 2001 and June 22, 2001, 
more than 18 months and 21 months earlier than the date of 
certification, as is the case here, are not subject to 
retroactive payment of Chapter 30 educational assistance 
benefits based on the claim received in December 2002.

The appellant does not contend that he filed an educational 
claim prior to December 2002.  He simply argues that the Top-
up assistance benefit is available for all courses that began 
on or after October 30, 2000 and that the evidence shows that 
the courses he took were after this date.  The appellant's 
argument, however, neglects to address the statutory 
prohibition against awarding retroactive benefits more than 
one year from the date of receipt of the claim.  

The Board is bound by the applicable law and regulations when 
determining claims for VA benefits.  The regulatory criteria 
governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific.  
Pursuant to these criteria, there is no basis upon which to 
grant the appellant Chapter 30 benefits, including Top-up 
assistance, for periods of enrollment prior to December 17, 
2001.  Therefore the Board finds that entitlement to a 
retroactive award of educational benefits for periods from 
November 6, 2000 to March 4, 2001 and from March 10, 2001 to 
June 22, 2001 is not warranted.  See Taylor v. West, 11 Vet. 
App. 436 (1998) in which the United States Court of Appeals 
for Veterans Claims (the Court) held that a appellant was not 
entitled to educational benefits under Chapter 30 where the 
commencing date was after the enrollment period.  

It appears that the appellant may be contending that he did 
not receive complete or accurate information concerning how 
and when to file his application for VA educational benefits.  
The Court has held that the erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits.  See McTighe v. Brown, 7 Vet. App. 29, 
30 (1994).   Pursuant to the applicable legal criteria, there 
is simply no basis upon which to grant the appellant Chapter 
30 benefits for the periods of enrollment here under 
consideration.  See also Morris v. Derwinski, 1 Vet. App. 260 
(1991), in which the Court noted that the United States 
Supreme Court has held that everyone dealing with the 
Government was charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations [citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380 (1947)].


To some extent, the appellant appears to be raising an 
argument couched in equity in that he contends that he was 
entitled to the VA educational benefits and should not be 
deprived of same because he innocently failed to file on 
time.  However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the 
law in this case is dispositive, the appellant's claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a retroactive award of educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, for periods of enrollment at an educational institution 
from November 6, 2000 to March 4, 2001 and from March 10, 
2001 to June 22, 2001 is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



